DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
Status of Claims
Claims 1-10 are pending.
References
US20060153004		Berg		July 13, 2006
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20060153004.  
With regards to claim 5, the US20060153004 reference discloses the utilization of an EM signal detection system (Abstract) based on an onshore sparker source (102), characterized by comprising: the sparker source, releasing mechanical energy (105) to excite the earth and also 
With regards to claim 1, the US20060153004 reference discloses maintaining the spacing between the EM signal detection system and the sparker source (¶ 0060).
With regards to claims 2 and 9, the US20060153004 reference discloses detecting a seismic wave response signal (¶ 0013).
With regards to claim 8, the US20060153004 reference discloses the utilization of magnetic field sensing (¶¶ 0005 and 0090).
With regards to claim 10, the US20060153004 reference discloses the utilization of and x-y coordinate system (¶¶ 0076, 0080, 0086 and Figs. 7, 9, 11).
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially .
Allowable Subject Matter
Claims 3, 4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.

/Daniel Pihulic/
Dan.Pihulic@uspto.gov
Primary Examiner, Art Unit 3645